DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein upon determining the brake lever is being operated by the control device, the control device is configured to reduce the output of the assist motor upon determining the brake lever is being operated while the assist motor is being rotated in the first direction”.  The claim language repeats itself and the passage “wherein upon determining the brake lever is being operated by the control device” is inconsistent with the disclosure.  The brake lever is operated by the user, not the control device.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Hayashi et al (US 6,247,548) and further in view of Matsuda (2013/0030649).
As per claim 1, Dasbach et al discloses a bicycle apparatus (1; Abstract) comprising: 
an assist motor (40) configured to add an assisting force to a manual drive force inputted from a pedal (Fig. 1) of a bicycle (1); 
an ABS unit ([0002], [0023]) configured to control a braking force that is applied to one of a bicycle front wheel and a bicycle rear wheel (11) of the bicycle
the ABS unit further comprises a pump (60) for applying hydraulic pressure to one of a bicycle front brake and a bicycle rear brake (2; [0009]);
an assist selection switch (41) and a handlebar ([0001]) of the bicycle; and
a control device (8) configured to control the ABS unit, the control of the ABS unit by the control device being dependent on an operation of the assist selection switch ([0015]).  Dasbach et al does not disclose a crankshaft or an assist selection switch that is configured to be attached to a handlebar of the bicycle and manually operated by a 
Hayashi et al discloses a moving apparatus comprising a crankshaft (14); and an assist selection switch (180) that is configured to be attached to a handlebar (12) of the bicycle and manually operated by a user to switch the assist motor between an ON mode in which the assist motor is ON and an OFF mode in which the assist motor is OFF (Col. 7, lines 61-64).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive controller of Dasbach et al by providing a handlebar-mounted switch for turning the assist motor on and off as taught by Hayashi et al in order to provide improved user control.  Although Dasbach et al discloses the control device being configured to reduce the hydraulic pressure that is applied to the bicycle brake based on the rotational state of the bicycle wheel ([0023]), Dasbach et al and Hayashi et al do not disclose the control device being configured to reduce the hydraulic pressure that is applied to the bicycle brake based on the rotational state of the bicycle front wheel and the bicycle rear wheel, in a condition when a difference between a rotational speed of the front wheel and a rotational speed of the rear wheel is detected to have become greater than 
Matsuda discloses a brake system comprising the control device being configured to reduce the hydraulic pressure that is applied to the bicycle brake based on the rotational state of the bicycle front wheel and the bicycle rear wheel ([0080]), in a condition when a difference between a rotational speed of the front wheel and a rotational speed of the rear wheel is detected to have become greater than or equal to a prescribed speed the control device is further configured to operate one of the bicycle front brake and the bicycle rear brake with the lower rotational speed by the ABS unit ([0080].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Dasbach et al by braking the slower of the wheels as taught by Matsuda in order to provide improved vehicle control (Matsuda: [0002]).
	As per claim 7, Dasbach et al, Hayashi et al and Matsuda disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the assist motor is configured to add the assisting force to the manual drive force while the assist motor is rotated in a first direction ([0022]). 
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Hayashi et al (US 6,247,548), Matsuda (2013/0030649) and Hashimoto et al (US 2012/0247853).
As per claim 8, Dasbach et al, Hayashi et al and Matsuda disclose the bicycle apparatus as recited in claim 7.  Dasbach et al further discloses wherein the control 
Hashimoto et al discloses a power control apparatus wherein the control device is configured to control the assist motor based on a rotational speed of the bicycle front wheel and the bicycle rear wheel of the bicycle ([0008], [0028]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Dasbach et al by driving motor assist motor based on the front and rear wheel speeds as taught by Hashimoto et al in order to provide improved motor assistance.
7.	Claims 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Hayashi et al (US 6,247,548), Matsuda (2013/0030649), Hashimoto et al (US 2012/0247853) and Moeller et al (US 2012/0012412).
As per claim 9, Dasbach et al, Hayashi et al, Matsuda and Hashimoto et al disclose the bicycle apparatus as recited in claim 8.  Dasbach et al further discloses wherein the control device is configured to reduce an output of the assist motor in the first direction when the assist motor is being rotated in the first direction ([0007], [0009]) and a brake lever (20, 30).  Dasbach et al does not disclose controlling the assist motor in response to brake lever movement.
Moeller et al discloses a bicycle transmission system wherein the control device is configured to reduce an output of the assist motor in the first direction upon determining a brake lever ([0067]) is being operated and the assist motor is being 
As per claim 10, Dasbach et al, Hayashi et al, Matsuda, Hashimoto et al and Moeller et al disclose the bicycle apparatus as recited in claim 9.  Dasbach et al discloses further comprising a brake lever detection device ([0007]) configured to detect an operating state of the brake lever of the bicycle. 
As per claim 13, Dasbach et al, Hayashi et al, Matsuda, Hashimoto et al and Moeller et al disclose the bicycle apparatus as recited in claim 9.  Dasbach et al discloses the control device is configured to reduce the output of the assist motor while the assist motor is being rotated in the first direction ([0007], [0009]).  Moeller et al discloses wherein upon determining the brake lever is being operated by the control device, the control device is configured to reduce the output of the assist motor upon determining the brake lever is being operated while the assist motor is being rotated in the first direction ([0067], [0111]).
8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Hayashi et al (US 6,247,548), Matsuda (2013/0030649) and Niekerk et al (US 2008/0111342).
As per claim 12, Dasbach et al, Hayashi et al and Matsuda disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the control device is configured to control the pump provide antilock braking operation ([0023], [0025]), but does not disclose lowering and raising the hydraulic pressure.
.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1, 7-10, 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657